766 N.E.2d 351 (2002)
In the Matter of Terrence P. KIRBY.
No. 49S00-0108-DI-382.
Supreme Court of Indiana.
April 12, 2002.
ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below.
Facts: The respondent represented a client in a personal injury claim. The respondent executed a "Doctor's Lien" by which the client's medical creditor was to have a lien on settlement proceeds. Upon receiving the settlement proceeds, the respondent failed to notify the medical creditor and gave all the net proceeds of the settlement to his client.
Violations: The respondent violated Ind. Professional Conduct Rule 1.15(b), which requires a lawyer to deliver promptly funds belonging to a third party.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission; to the hearing officer; and to all other entities as provided in Ind. Admission and Discipline Rule 23(3)(d).
All Justices concur.